
	

113 S2169 IS: Distillery Excise Tax Reform Act of 2014
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2169
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the rate of tax regarding the taxation of
			 distilled spirits.
	
	
		
			1.
			Short title
			This Act may be cited as the Distillery Excise Tax Reform Act of 2014.
		
			2.
			Reduced rate of tax on certain distilled spirits
			
				(a)
				In general
				Section 5001 of the Internal Revenue Code of 1986 (relating to imposition, rate, and attachment of
			 tax on distilled spirits) is amended by redesignating subsection (c) as
			 subsection (d) and by inserting after subsection (b) the following new
			 subsection:
				
					
						(c)
						Reduced rate
						In the case of a distilled spirits producer, the otherwise applicable tax rate under subsection
			 (a)(1) on the first 100,000 of proof gallons of distilled spirits produced
			 by such producer during the calendar year in the United States shall be
			 $2.70 per proof gallon.
					.
			
				(b)
				Conforming amendment
				Section 7652(f)(2) of the Internal Revenue Code of 1986 is amended by striking section 5001(a) and inserting sections 5001(a)(1) and 5001(c)(1).
			
				(c)
				Effective date
				The amendments made by this section shall apply to distilled spirits produced in calendar years
			 beginning after December 31, 2014.
			
